Name: 82/43/EEC: Commission Decision of 9 December 1981 relating to the setting up of an Advisory Committee on Equal Opportunities for Women and Men
 Type: Decision
 Subject Matter: rights and freedoms;  EU institutions and European civil service;  European Union law
 Date Published: 1982-01-28

 Avis juridique important|31982D004382/43/EEC: Commission Decision of 9 December 1981 relating to the setting up of an Advisory Committee on Equal Opportunities for Women and Men Official Journal L 020 , 28/01/1982 P. 0035 - 0037 Finnish special edition: Chapter 5 Volume 2 P. 0164 Spanish special edition: Chapter 05 Volume 3 P. 0003 Swedish special edition: Chapter 5 Volume 2 P. 0164 Portuguese special edition Chapter 05 Volume 3 P. 0003 *****COMMISSION DECISION of 9 December 1982 relating to the setting up of an Advisory Committee on Equal Opportunities for Women and Men (82/43/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Whereas the application in practice of the principle of equal treatment for women and men must be encouraged by improved cooperation and exchanges of views and experience between those bodies which have special responsibility in the Member States for promoting equality of opportunity, and the Commission; Whereas the full implementation in practice of Council Directives 75/117/EEC of 10 February 1975 on the approximation of the laws of the Member States relating to the application of the principle of equal pay for men and women (1), 76/207/EEC of 9 February 1976 on the implementation of the principle of equal treatment for men and women as regards access to employment, vocational training and promotion, and working conditions (2) and 79/7/EEC of 19 December 1978 on the progressive implementation of the principle of equal treatment for men and women in matters of social security (3) will be speeded up considerably as a result of the assistance of national bodies with a network of specialized information at their disposal; Taking account of Directive 72/161/EEC of 17 April 1972 concerning the provision of socio-economic guidance for and the acquisition of occupational skills by persons engaged in agriculture (4); Whereas the preparation and implementation of Community measures concerning the employment of women, the improvement of the position of women who are self-employed and those engaged in agriculture, and the promotion of equal opportunities require close cooperation with the specialized bodies in Member States; Whereas, therefore, an institutional framework should be set up for the purpose of regular consultations with those bodies, HAS DECIDED AS FOLLOWS: Article 1 The Commission hereby establishes an Advisory Committee on Equal Opportunities for Women and Men, hereinafter called 'the Committee'. Article 2 1. The Committee shall advise the Commission on the formulation and implementation of its policy to promote women's employment and equal treatment and ensure the continuous exchange of information on experience gained and measures undertaken in the Community in the fields in question. 2. To achieve the aims referred to in paragraph 1 above, the Committee: - shall exchange information with the Commission on action taken at Community and national level and where appropriate on the follow-up to be given such action, - shall issue opinions or forward reports to the Commission, particularly in regard to the equal opportunities policy, either at the latter's request or on its own initiative, and to this end shall promote exchanges of information on experience in Member States in sectors within its competence. 3. Procedures for the circulation of the Committee's opinions and reports shall be determined in agreement with the Commission. Article 3 1. The Committee shall have 20 members. 2. It shall be composed of two representatives from each Member State appointed from among the members of national committees or bodies set up by official decision, specifically responsible for questions of women's employment and/or equal opportunities for women and men and representing the sectors concerned. Where there are several such committees or bodies dealing with this subject in a Member State, the Commission shall determine which body, by its objectives, structure, representativeness and degree of independence is best qualified to be represented on the Committee. Any country without such a committee shall be represented by members of bodies considered by the Commission to perform analogous duties. 3. The members of the Committee shall be appointed individually by the Commission, acting on a proposal from the bodies referred to in paragraph 2 above, from among the members of those bodies or their secretariats. 4. The representatives of the two sides of industry at Community level may attend meetings of the Committee as observers, according to the procedure to be determined by their organizations and the Commission. Article 4 An alternate shall be appointed for each member of the Committee under the same conditions as those laid down in Article 3. Without prejudice to the provisions of Article 7, the alternate shall not attend meetings of the Committee nor participate in its work unless the relevant member is prevented from doing so. Article 5 The term of office of members of the Committee shall be three years and shall be renewable. At the end of the three-year period, the members of the Committee shall continue in office until a replacement is provided or their term of office is renewed. A member's term of office shall come to an end before the expiry of the three-year period in the event of her/his resignation, the termination of her/his membership of the organization which she/he represents, or her/his death. A member's terms of office may also be terminated if the organization which nominated her/him requests her/his replacement. The member shall be replaced for the remainder of the term of office in accordance with the procedure laid down in Article 4. No remuneration shall be attachd to member's duties; travelling and subsistence expenses for meetings of the Committee and the working parties set up under Article 8 shall be met by the Commission in accordance with the administrative rules in force. Article 6 The Committee shall elect a chairperson from among its members for a period of one year. Election shall be by a majority of two-thirds of the members present; a minimum of 10 votes in favour shall, nevertheless, be required. The Committee shall elect two vice-chairpersons by the same majority and under the same conditions. In the absence of the chairperson, one of the vice-chairpersons shall take the Chair. The chairperson and vice-chairpersons shall belong to different Member States. The Commission shall organize the work of the Committee in close cooperation with the chairperson, and secretarial services shall be provided by the Bureau for questions concerning employment and equal treatment for women of the Commission. Article 7 The chairperson may invite any person who is specially qualified in a particular subject on the agenda to take part in its work as an expert. Experts shall only take part in the work on the particular subject for which their attendance is requested. Article 8 1. The Committee may set up working parties. 2. For the preparation of its opinions, the Committee may entrust a rapporteur or an outside expert with the task of drawing up reports in accordance with procedures to be determined. Article 9 Measures adopted under Article 7 and 8 having financial implications for the budget of the European Communities shall be submitted for the prior agreement of the Commission and shall be implemented in accordance with the administrative rules in force. Article 10 1. The Committee shall be convened by the Commission and shall meet on its premises. It shall meet at least three times a year. 2. Representatives of the Commission shall be entitled to take part in meetings of the Committee and its working parties. Article 11 Where the Committee's deliberations are followed by a vote, a two-thirds majority of the members present shall be required. The minimum shall, however, be 10 votes in favour. Where any minority views are expressed, they shall be recorded in the minutes which shall form an Annex to the opinion. Article 12 Without prejudice to the provisions of Article 214 of the Treaty, members of the Committee are required not to disclose information obtained in the course of their work on the Committee or its working parties when informed by the Commission that the opinion requested or question asked concerns a confidential matter. In such cases, only members of the Committee and representatives of the Commission departments shall attend meetings. Article 13 This Decision shall enter into force on 1 January 1982. Done at Brussels, 9 December 1981. For the Commission The President G. THORN (1) OJ No L 45, 19. 2. 1975, p. 19. (2) OJ No L 39, 14. 2. 1976, p. 40. (3) OJ No L 6, 10. 1. 1979, p. 24. (4) OJ No L 96, 23. 4. 1972, p. 15.